McAdam, C. J.
An appeal be taken to the court of common from “an order” made by the general term of the city court granting a new trial. No formal judgment need be entered, the order being in the nature of *139a final determination. Code Civil Proc. § 3191; Bamberg v. Stern, 76 N. Y. 555. The costs awarded were “to abide the event,” so that there is nothing for which a judgment can be entered. The case is unlike Whitfield v. Railroad Co., 10 N. Y. Supp. 106, wherein a judgment for the plaintiff was affirmed, with costs, and a new judgment for costs was entered on the order of the general term. There the order was preliminary to the final judgment subsequently entered, and the defendant erroneously appealed from the order instead of the judgment. ■ Motion to compel plaintiff to enter judgment on the order of reversal denied, without costs. ,